Exhibit 99.2 ATTUNITY LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS For the Six Months Ended June 30, 2015 Cautionary Statement Regarding Forward-Looking Statements Except for the historical information contained in the following sections, the statements contained in the following sections are “forward-looking statements” within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. Statements preceded by, followed by, or that otherwise include the words "believes", "expects", "anticipates", "intends", "estimates", "plans", and similar expressions or future or conditional verbs such as "will", "should", "would", "may" and "could" are generally forward-looking in nature and not historical facts. Because such statements deal with future events, they are subject to various risks and uncertainties and actual results could differ materially from our current expectations. Factors that could cause or contribute to such differences include, but are not limited to: · risks and uncertainties relating to our history of operating losses and ability to achieve profitability; · our reliance on strategic relationships with our distributors, original equipment manufacturer (“OEMs”), value-added resellers ("VARs") and "go-to-market" and other business partners, and on our other significant customers; · our ability to expand our business into the SAP market and the success of our Gold Client offering; · timely availability and customer acceptance of Attunity's new and existing products, including Attunity Maestro and Attunity Visibility; · changes in the competitive landscape, including new competitors or the impact of competitive pricing and products; · a shift in demand for products such as Attunity's products; · the impact on revenue of economic and political uncertainties and weaknesses in various regions of the world, including the commencement or escalation of hostilities or acts of terrorism as well as cyber-attacks; · risks and uncertainties relating to acquisitions, including costs and difficulties related to integration of acquired businesses; · risks and uncertainties relating to fluctuations in our quarterly operating results, which may not necessarily be indicative of future periods; and · other factors and risks on which Attunity may have little or no control. The foregoing list is intended to identify only certain of the principal factors that could cause actual results to differ. For a more detailed description of the risks and uncertainties affecting our company, reference is made to our Annual Report on Form 20-F for the year ended December 31, 2014, which is on file with the Securities and Exchange Commission ("SEC"), and the other risk factors discussed from time to time by our company in reports filed or furnished to the SEC. Except as otherwise required by law, we undertake no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. General Introduction Unless indicated otherwise by the context, all references in this report to “Attunity”, the “Company”, “we”, “us” or “our” are to Attunity Ltd and its subsidiaries. When the following terms and abbreviations appear in the text of this report, they have the meanings indicated below: · “Appfluent” means Appfluent Technology, Inc., a Delaware corporation we acquired in March 2015; · “ARA” means application release automation; · “Big Data” means very large and complex quantities of datasets that are difficult to process using traditional data processing applications; · “BIReady” means BIReady B.V., a Netherlands company, from which we acquired its warehouse automation technology and certain related assets in November 2014; · “CDC” means change data capture, a process that captures and replicate only the changes made to enterprise data sources rather the entire data sources; · “dollars” or “$” mean United States dollars; · “Hadoop” means an open-source software framework for storage and large-scale processing of data-sets on clusters of commodity hardware; · “Hayes” means Hayes Technology Group, Inc., an Illinois corporation we acquired in December 2013; · “NIS” or “shekel”mean New Israeli Shekels; and · “RepliWeb” means RepliWeb Inc., a Delaware corporation we acquired in September 2011. You should read the following discussion and analysis in conjunction with our unaudited consolidated financial statements for the six months ended June 30, 2015 and notes thereto, and together with our audited consolidated financial statements for the year ended December 31, 2014 filed with the SEC as part of our Annual Report on form 20-F for the year ended December 31, 2014. Overview We were founded in 1988 and became a public company in the United States in 1992. We have been delivering software solutions to organizations around the world for over twenty years and we are now a leading provider of data management software solutions that enable data usage analytics as well as access, management, sharing and distribution of data, including Big Data, across heterogeneous enterprise platforms, organizations, and the cloud. Our software solutions include data replication (Replicate and Gold Client), data flow management (Maestro), test data management (Gold Client), CDC, data connectivity (Attunity Connect), enterprise file replication (RepliWeb), managed-file-transfer (MFT), ARA (RepliWeb for ARA), data warehouse automation (Compose; formerly known as BIReady), data usage analytics (Attunity Visibility, formerly known as Appfluent Visibility) and cloud data transfer (CloudBeam). These software solutions benefit our customers’ businesses by enabling visibility into data utilization and real-time access and availability of data and files where and when needed, across the maze of heterogeneous systems making up today’s information technology (IT) environment. Our software is commonly used for projects such as data warehousing, Hadoop, Big Data analytics, reporting, migration and modernization, ARA, data distribution and cloud initiatives. Through direct sales as well as distribution, OEM agreements and strategic relationships with leading global-class partners, our solutions have been deployed at thousands of organizations worldwide in all areas of industry, including government, financial services, healthcare, insurance, energy, telecommunications, manufacturing, retail, pharmaceuticals and the supply chain industry. 2 Financial Highlights · Total revenues in the first six months of 2015 increased by 47% to $22.6 million from $15.4 million in the first six months of 2014. Total revenues were composed of (1) license revenues, which increased by 56% to $12.4 million in the first six months of 2015 from $7.9 million in the same period last year, and (2) maintenance, support and services revenues, which increased by 38% to $10.2 million in the first six months of 2015 from $7.4 million in the same period last year. · Operating loss in the first six months of 2015 was $1.4 million, compared with $1.7 million for the same period in 2014. Operating loss for the first six months of 2015 included equity-based compensation expenses totaling approximately $1.0 million compared with $0.7 million for the same period last year, as well as $2.3 million in amortization, compensation and expenses related to acquisitions, compared with $0.6 million in similar expenses in the same period last year. · Net loss in the first six months of 2015 was $2.1 million, or ($0.13) per diluted share, compared with a net loss of $1.9 million, or ($0.13) per diluted share, in the same period last year. · Cash and cash equivalents, including restricted cash, were approximately $11.3 million as of June 30, 2015, compared with $19.4 million asof December 31, 2014. · Shareholders' equity increased to $37.2 million as of June 30, 2015, compared with $31.2 million as of December 31, 2014. Recent Major Developments Below is a summary of the most significant developments in our Company and business since January 1, 2015: · On March 18, 2015, we acquired Appfluent, a U.S.-based provider of data usage analytics for Big Data environments, including data warehousing and Hadoop, for total consideration of approximately $18.0 million, payable in a combination of cash and our ordinary shares, with additional earnout consideration based on performance milestones in 2015 and 2016. · On January 13, 2015, we announced that we entered into a strategic technology license agreement with a cloud services company, allowing the partner to use our replication and data transfer technology to facilitate data transfer between heterogeneous data environments and cloud-based systems and services, for total consideration of approximately $7.5 million payable over two years, or over $10.0 million if the partner exercises additional expansion options. During the second quarter of 2015, such partner exercised some of these expansion orders. Critical Accounting Estimates and Assumptions The preparation of financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.A comprehensive discussion of our critical accounting policies is included in the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section in our Annual Report on Form 20-F for the year ended December 31, 2014. 3 Results of Operations The following discussion of our unaudited results of operations for the six months periods ended June 30, 2015 and 2014, included in the following table, which presents selected financial information data (in U.S. dollars in thousands) as a percentage of total revenues as well as the percentage change between such periods, is based upon our unaudited statements of operations contained in our financial statements for those periods, and the related notes, accompanying this report. Six Month Periods Ended June 30, Percent Change UNAUDITED Revenues: Software licenses $ 55
